EXHIBIT 5.2 Deloitte LLP 700, 850 - 2nd Street S.W. Calgary ABT2P 0R8 Canada Tel: (403) 267-1700 Fax: (587) 774-5379 www.deloitte.ca Consent of Independent Registered Chartered Accountants We consent to the incorporation by reference in this Amendment No. 1 to the Registration Statement No. 333-189815 on Form F-10 of our reports, dated March 12, 2013, relating to the consolidated financial statements of Canadian Pacific Railway Limited and the effectiveness of Canadian Pacific Railway Limited's internal control over financial reporting appearing in the Annual Report on Form 40-F of Canadian Pacific Railway Limited for the year ended December 31, 2012. /s/ Deloitte LLP Independent Registered Chartered Accountants Calgary, Canada July 11, 2013 Membre de/ member of Deloitte Touche Tohmatsu Limited
